NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



TERESA FOUST SYMES,                           )
                                              )
              Appellant,                      )
                                              )
v.                                            )          Case No. 2D15-1620
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed June 15, 2016.

Appeal from the Circuit Court for Pinellas
County; Frank Quesada, Judge.

Howard L. Dimmig, II, Public Defender, and
Timothy J. Ferreri, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


CASANUEVA, Judge.

              Teresa Symes seeks review of an order entered after an evidentiary

hearing on a violation of community control. We affirm but remand for the court to enter

a corrected order that conforms to the trial court's oral pronouncement.

              An evidentiary hearing was held on February 18, 2015. Following the

hearing, the trial court orally found that any violation of condition three of Ms. Symes'
probation for changing her residence without permission was not a substantial violation.

However, the court found that a violation of condition fifteen of her community control for

failing to report to her community control officer on November 4, 2015, was both willful

and substantial. Thus, the trial court found Ms. Symes to be in violation of her

community control for failing to report. The trial court reinstated supervision and

sentenced Ms. Symes to one year in the county jail as a condition of continued

supervision.

               We affirm the disposition and sentence without further discussion but note

that the written order does not conform to the oral pronouncement regarding the

condition violated. Specifically, the written order states that Ms. Symes willfully and

substantially violated condition three by changing her residence without first procuring

consent. We remand this matter to the trial court with directions to enter a corrected

order that conforms to the oral pronouncement. See Turner v. State, 873 So. 2d 480,

481 (Fla. 2d DCA 2004).

               Affirmed and remanded with instructions.



SLEET and SALARIO, JJ., Concur.




                                           -2-